MEMORANDUM **
Shanni Kumar, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of his appeal from an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Kumar filed a Notice of Appeal (Form EOIR — 26) with the BIA indicating his intent to file a brief, then failed to file a brief. Summary dismissal was appropriate because Kumar’s Notice of Appeal did not sufficiently specify his grounds for appeal. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 821 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.